Citation Nr: 0431242	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  95-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.	Entitlement to service connection for nerve damage to 
the left shoulder.  

2.	Entitlement to service connection for a left knee 
disability.  

3.	Entitlement to service connection for a left leg 
disability.

4.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.	Entitlement to an increased (compensable) rating for a 
left shoulder scar.  

6.	Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Elizabeth K. Ebitz, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1994 RO decision which denied service 
connection for left shoulder nerve damage, PTSD, and for a 
left knee and left leg disorder, and which denied a 
compensable rating for a left shoulder scar.  Subsequently 
the RO also denied entitlement to TDIU.  An April 2000 Board 
decision denied these claims and remanded the issues of 
entitlement to a service connection for PTSD and entitlement 
to a TDIU. 

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a February 2001 joint motion to 
the Court, the veteran and the VA Secretary moved that the 
Board decision on the issues decided by the Board in April 
2000 be vacated and remanded for re-adjudication under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004).  A February 2001 Court order granted the joint 
motion, and the case was returned to the Board.

Thereafter, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook additional development 
of the evidence on the issues of entitlement to service 
connection for left shoulder nerve damage and for a left knee 
and left leg disorder, and entitlement to a compensable 
rating for a left shoulder scar.  The U.S. Court of Appeals 
for the Federal Circuit, invalidated this provision and the 
Board remanded this case for further adjudication by the RO 
in November 2003.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 1, 2003).  In 
that remand, the Board noted that the issues of service 
connection for PTSD and entitlement to a TDIU were also in 
appellate status.

In a rating action in April 2004 the RO confirmed and 
continued its previous denials of all the issues currently on 
appeal.  The case is now before the Board for further 
appellate consideration.  

The issues of entitlement to service connection for left knee 
and leg disorders, and PTSD, and entitlement to a TDIU, as 
well as an application to reopen the claim for service 
connection for schizophrenia based on new and material 
evidence will be addressed in the REMAND portion of the 
decision.  Those claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have current nerve damage in the 
left shoulder.  

2.  The service-connected scar on the left shoulder is tender 
on examination; it measures 5 centimeters in length by 
approximately 0.5 centimeters in width, is superficial; and 
does not affect shoulder function.  


CONCLUSIONS OF LAW

1.  Nerve damage to the left shoulder, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for a 10 percent rating for the service-
connected scar on the left shoulder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 
4.31, 4.118, Diagnostic Code 7804 (2002 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 became law. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. It also 
includes new notification provisions. Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 117-119 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) found that a VCAA notice letter consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

The record shows that the RO informed the veteran of the 
provisions of the VCAA and its relevance to his current claim 
in a letter dated in March 2004.  That letter, in conjunction 
with the statement of the case and several supplemental 
statements of the case informed the appellant of the evidence 
needed to substantiate his current claims for an increased 
rating for a left shoulder scar and service connection for a 
left knee disorder, a left leg disorder, and a left shoulder 
disorder, to include nerve damage.  The letter also informed 
the veteran who was responsible for obtaining what evidence.  
The VCAA notice letter told the veteran of his responsibility 
for submitting evidence, and thereby put him on notice to 
submit all such evidence in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, at 119-120.   However, the Court's 
remedy was a remand so that the notice could be provided.  
Id. at 122-124.  The appellant essentially received that 
remedy when the RO provided notice in March 2004.  VA has 
thereby met its obligation to notify the appellant of the 
evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining. See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

It does not appear from a review of the record that there is 
any clinical evidence relevant to the appeals decided in this 
claim that has not yet been associated with the claims 
folder.  

It is noted in this regard that the appellant has been 
afforded recent VA examinations to evaluate his complaints 
regarding the left shoulder, including his scar and 
neurological complaints, as well as his complaints regarding 
the left knee and leg.  The Board has not obtained an opinion 
as to the relationship between current left shoulder nerve 
damage and service, because, as will be discussed below, the 
record shows that the veteran does not have current nerve 
damage in the left shoulder.  It is noted that in a letter 
dated in March 2004 the veteran's representative stated that 
she had no additional evidence to submit.

                                                    I.  
Factual Basis

No pertinent abnormalities were reported on the veteran's 
August 1961 examination prior to service entrance.  Review of 
the service medical records reveals no complaints, findings, 
or diagnoses of any a left shoulder injury or disorder and no 
left lower extremity or left knee disability was shown.  On 
the October 1964 examination for separation from service the 
only pertinent abnormality was a three-inch long scar on the 
left shoulder.  

During an April 1978 RO hearing, the veteran testified that 
there was a fire aboard his aircraft carrier during service 
during which he ran into the tail of an aircraft and injured 
his shoulder.  

The report of a November 1978 VA examination shows the 
veteran stated that he struck his left shoulder against an 
aircraft wing in 1963 with a resultant laceration. He 
reported a scar since that time. The diagnosis was scar on 
left shoulder. The doctor reported the veteran's 
musculoskeletal system was normal

In January 1995, the veteran came to a VA clinic with 
complaints of left shoulder pain. The examiner found a well-
healed scar and over exaggeration of discomfort to touch. The 
assessment was probable bursitis of the left shoulder.  The 
examiner found a well-healed scar and over exaggeration of 
discomfort to touch.  X-rays revealed hypertrophic change and 
soft tissue calcification in the acromioclavicular joint. 

A December 1995, VA clinical record reports pain on elevation 
of the left shoulder and on palpation of the 
acromioclavicular area.  There was mild crepitus.  It was 
noted that X-rays had shown degenerative joint disease in the 
left acromioclavicular joint.  There was no comment as to 
etiology.  No pain or other symptomatology was associated 
with the scar on the left shoulder.

On the December 1998 VA examination, the veteran reported 
that he struck his shoulder when he ran into an aircraft in 
service.  The examining physician found a normal range of 
motion in the left shoulder.  There was transverse scar on 
the left anterior shoulder, measuring 5 centimeters in length 
by approximately 0.5 centimeters in width.  The doctor 
described the scar as soft and non-tender. There was no 
evidence of underlying tissue loss.  New X-rays were taken 
and a physician interpreted the X-rays of the left shoulder 
as negative. The examination concluded with a diagnosis of a 
cosmetically acceptable scar in the left anterior shoulder 
with normal range of motion.  There was no diagnosis of an 
underlying left shoulder disorder.  The pertinent diagnosis 
was cosmetically acceptable scar of the left shoulder.

On a VA orthopedic examination conducted in June 2002 the 
veteran said that he injured his left shoulder on board an 
aircraft carrier in 1963.  At that time he struck his left 
shoulder against the wing tip of an airplane.  He complained 
of paraplegia of the left arm with off and on pain in the 
shoulder that radiated into the left arm.  Occasional 
numbness in the left hand was reported.  The impressions 
included hypertrophic arthritis of the neck with multi level 
foraminal encroachment; and status post contusion of the left 
shoulder without sequelae.  

Following a July 2002 VA neurological consultation, the 
clinical assessment included transient left upper extremity 
paresthesia and dysfunction related to cervical spondylosis.  
The neurologist noted that there was not much in the way of 
cervical radiculopathy.  No evidence of a single nerve trauma 
was reported.  The scar in front of and medial to the left 
deltoid, biceps, and coracobrachialis muscle was reported and 
it was said that no major nerves were known to traverse this 
area.  Nerve conduction velocity studies of the bilateral 
median, ulnar, motor and sensory, as well as the bilateral 
radial nerves were normal.  The veteran refused a needle 
electromyographic examination.  

On VA examination conducted in December 2002 the examiner 
noted that there were no significant blood vessels or nerves 
in the area of the veteran's left shoulder scar.  The 
diagnoses included a service-connected scar over the left 
anterior shoulder without nerve or vascular changes.  The 
diagnoses also included left leg pains due to arterial 
insufficiency with vascular claudication, and normal knees 
except for "wear changes".  

II.  Service Connection for Nerve Damage to the 
Left Shoulder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disability diagnosed after service when the evidence 
indicates that such had its onset during service. 38 C.F.R. § 
3.303(d).

Aside from a scar on the left shoulder for which service 
connection is already in effect, the veteran's service 
medical records contain no reference to any left shoulder 
disability.  The first medical findings of any left shoulder 
disability aside from the scar dated from the mid 1990s, 
about thirty years post service when a diagnosis of left 
shoulder bursitis was rendered and when arthritis in the left 
acromioclavicular joint was reported on X-ray.  

The veteran contends that he has nerve damage in the left 
shoulder due to the same injury that resulted in his left 
shoulder scar.  However, repeated VA clinical examinations, 
including a nerve conduction velocity study have failed to 
demonstrate the existence of any nerve damage in the 
veteran's left shoulder.  The veteran's neurologic symptoms 
in this area have been attributed to disability of the 
cervical spine.  The veteran has not claimed service 
connection for a disability of the neck or cervical spine.  
In the absence of any current clinical evidence demonstrating 
nerve damage involving the left shoulder, service connection 
for such a disability, must be denied.  

                        III.  Increased Rating For a Left 
Shoulder Scar

During the pendency of this appeal, the diagnostic criteria 
that pertain to scars were revised, effective August 30, 
2002.  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v, Principi, 17 Vet. App. 4, 9 
(2003). 

VA's General Counsel has held that in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibited retroactive effects.  
If a change is liberalizing, it would ordinarily have no 
retroactive effects, and it could be applied to the period 
subsequent to its effective date.  VAOPGCPREC 7-2003.

The RO has adjudicated the veteran's claims based on the 
prior and revised schedular criteria, and the veteran has 
been provided notice of the revised criteria.

The veteran has been assigned a noncompensable rating for his 
left shoulder scar under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7805 that were in effect prior to August 30, 
2002.  Under this diagnostic code a rating shall be assigned 
based on limitation of function in the veteran's left 
shoulder due to the scar.  Under the criteria of Diagnostic 
Codes 7803 and 7804 a 10 percent rating is assignable for 
scars that are superficial, poorly nourished, repeatedly 
ulcerated, or tender and painful on objective demonstration.  

Under the revised criteria, Diagnostic Code 7801 provides 
criteria for evaluating scars, other than of the head, face 
or neck, that are deep or cause limited motion.  Note 2 to 
that diagnostic code defines deep scars as those which are 
associated with underlying soft tissue damage.

The new rating criteria for scars includes the following 
diagnostic codes.  The new version of Diagnostic Code 7802 
provides a maximum 10 percent evaluation for scars, other 
than of the head, face, or neck, that are superficial and do 
not cause limited motion; but cover an area in excess of 144 
square inches.  

New Diagnostic Code 7803 provides a maximum 10 percent 
evaluation for scars that are superficial and unstable.  New 
Diagnostic Code 7804 provides a maximum 10 percent evaluation 
for superficial scars that are painful on examination.  Other 
scars are rated on limitation of function under new 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (2003).

On the December 1998 VA examination, the veteran's left 
shoulder scar measured 5 centimeters in length by 
approximately 0.5 centimeters in width.  The doctor described 
the scar as soft and non-tender.  There was no evidence of 
underlying tissue loss or diminished left shoulder function 
associated with this scar.  

However, on the VA shoulder examination in June 2002, the 
examiner found the veteran's scar to be tender.  This finding 
meets the criteria for 10 percent evaluation on the basis of 
a painful scar under the new version of Diagnostic Code 7804.  
Since the veteran's scar was demonstrated to be painful on 
examination, it would also meet the criteria for a 10 percent 
rating under the old version of Diagnostic Code 7804.  

Under the old and new criteria 10 percent is the maximum 
rating for a superficial scar that does not cause limitation 
of motion, or function.  Repeated examinations have not found 
that the scar causes limitation of motion or function.  The 
scar has consistently been found to be superficial.  
Therefore, the evidence is against an evaluation in excess of 
10 percent.



ORDER

Service connection for nerve damage of the left shoulder is 
denied.  

A 10 percent rating for a left shoulder scar is granted.  


REMAND

With regard to the claims for service connection for left 
knee and leg disabilities, the Board notes that these issues 
were remanded in June 1997, for an examination to determine 
whether the veteran had such disabilities.  The examiner was 
asked to provide an opinion as to the relationship between 
any current left knee or leg disability and service.  
Subsequent VA examinations identified various disabilities of 
the left lower extremity, but did not provide the requested 
opinion.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall the Court held that "where 
. . . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance."  
Id.

The record indicates that the veteran was last afforded a VA 
psychiatric examination in late 1998.  After that evaluation, 
the examiner opined that the veteran did not have enough of a 
history or symptomatology to give him a diagnosis of PTSD.  
Since that examination the veteran has submitted private 
clinical records and statements from private psychiatrists 
and psychologists who diagnosed PTSD and attributed this 
disorder to traumatic experiences in service.  In claiming 
service connection for PTSD the veteran and his treating 
medical providers have reported a number of in-service 
traumatic episodes that are claimed to have precipitated the 
veteran's claimed PTSD.  Among these claimed stressors was a 
fire on his ship that lasted two days resulted in the death 
by burning of 8 shipmates, episodes in which his ship was 
fired upon, seeing a man sucked into a jet's engine and 
killed, being attacked by some civilians in the Philippines 
witnessing aircraft crash and go over the side of his ship 
with the resultant drowning of the aircrew.  None of the 
specific episodes named as stressors have been verified and 
it is also noted that the veteran has been diagnosed as 
suffering from severe chronic schizophrenia with has greatly 
impaired his cognitive functions, especially in regard to is 
memory.  

In view of the diagnosis of PTSD rendered by several private 
psychiatrists and psychologists subsequent to the veteran's 
most recent VA psychiatric examination, and given the number 
and variety of stressors reported by the veteran, a new 
examination is necessary.

The Board notes that the record contains a statement dated in 
April 2004 to the effect that the veteran wished to reopen 
his claim for service connection for schizophrenia based on 
new and material evidence.  The service connection issues are 
inextricably intertwined with the claim for TDIU.  A decision 
on the TDIU issue must therefore be held in abeyance pending 
decisions on the service connection claims.

In view of the above, this case is REMANDED for the following 
actions: 

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a psychiatric examination to 
determine whether he meets the criteria for 
a diagnosis of PTSD.  Send the claims 
folder to the examiner for review and the 
examiner should be instructed to state that 
the claims folder has been reviewed.  If 
the examiner finds that the veteran meets 
the criteria for this diagnosis, the 
examiner should specify the supporting 
stressors.  

2.  If the examiner in the above 
examination provides a diagnosis of PTSD 
and identified the related stressor(s), the 
RO should then prepare a summary of the 
stressor(s). This summary, copy of the DD 
214, and a copy of this remand, and all 
associated documents should be sent to the 
appropriate agency for verification of 
stressor(s) in veteran's who served in the 
United States Navy. The agency should be 
asked to provide any information that might 
corroborate the veteran's alleged 
stressors, including the ships log for the 
USS Bonhomme Richard for the applicable 
period.  

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded orthopedic and neurologic 
examination of the left lower extremity.  
Send the claims folder to the examiner for 
review and the examiner should be 
instructed to state that the claims folder 
has been reviewed.  For each current 
disability of the left lower extremity, the 
examiner should express an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
disability is related to a disease or 
injury in service.  The examiner should 
provide a rationale.

4.  Adjudicate the veteran's petition to 
reopen the claim for service connection for 
schizophrenia.  Only if the veteran 
perfects an appeal will the Board further 
consider this issue.

5.  Then, the AMC or RO should re-
adjudicate the issues on appeal, and if 
they remain denied, issue a supplemental 
statement of the case.  If service-
connection is established for additional 
disabilities, the AMC or RO should consider 
whether a medical opinion is needed as to 
the impact of those disabilities on the 
veteran's ability to engage in gainful 
employment.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



